Citation Nr: 1708814	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  05-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for internal derangement of the right knee with traumatic arthritis prior to June 23, 2004, from August 1, 2004, to July 25, 2010, and since September 1, 2010.

2.  Entitlement to a rating in excess of 10 percent for right knee instability. 

3.  Entitlement to service connection for gouty arthritis of the fingers and hands, to include as secondary to the service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1979 to July 1995. 

The right knee issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The right knee claims were remanded by the Board for additional evidentiary development in March 2009, August 2011, and September 2012.  In November 2013, the Board awarded a 20 peccant evaluation for the right knee disability.  The Veteran appealed the denial of a higher evaluation to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issues for readjudication.  In December 2014, the Board remanded the matter for additional development.  In October 2015, the Board denied entitlement to an increased rating in excess of 20 percent for internal derangement of right knee with traumatic arthritis for the periods prior to June 23, 3004, from August 1, 2004, to July 25, 2010, and since September 1, 2010.  The Board also denied a rating in excess of 10 percent for instability of the right and a separate rating for the right knee disability under a diagnostic code pertaining to limitation of motion.  This denial was vacated and remanded by the Court in August 2016.

The issue of entitlement to service connection for gouty arthritis of the hands and fingers comes before the Board on appeal from an August 2007 rating decision by the Waco, Texas, RO.  The Board remanded the matter for additional development in December 2014 and October 2015. 

The issues of entitlement to a rating in excess of 10 percent for left knee internal derangement with arthritis and left knee instability are on appeal from a June 2010 rating decision where the RO denied the claims for higher evaluations.  In March 2011, the Veteran filed a notice of disagreement and in May 2014 the RO issued a statement of the case.  Of record is a VA Form 9 that appears to be signed in June 2014 but was received by VA in July 2016.  These issues were not certified to the Board.  The Veteran and his representative have advanced arguments as to why the VA Form 9 should be considered timely.  However, the issues of timeliness have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A recent precedential opinion from the Court necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the claims for increased ratings for the service-connected right knee disabilities on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in February 2015 and the examinations dated prior to this date do not adequately address this recent case law.  Additionally, the Veteran and his representative have asserted that the Veteran's right knee disabilities cause muscular atrophy, which should be rated separately.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claims can be addressed on the merits.  Id.
The Veteran's representative has argued that the Veteran's right knee disabilities warrant extraschedular consideration.  Specifically, the Veteran's representative argued that the right knee disabilities cause tingling, uncontrollable shaking, and sleep impairment, which are not contemplated in the schedular rating criteria and impose marked interference with his ability to work.  On remand, these issues should be referred to the Director of Compensation Service for extraschedular consideration.

In October 2015, the Board remanded the issue of entitlement to service connection for gouty arthritis of the fingers and hands to afford the Veteran a VA examination to determine the nature and etiology of the disorder, to include consideration of secondary service connection.  In May 2016, the VA examiner stated gout is a form of arthritis precipitated by abnormalities in the body's handling of uric acid.  There was no diagnosis of gout prior to 2007.  Gout is not caused by trauma.  Therefore, it was less likely than not that the Veteran's gout was incurred in service or caused or aggravated beyond its natural progression by the service-connected finger disabilities.  In January 2017, the Veteran's representative wrote that the Veteran complained of joint pain and edema in April 1995.  The representative also included a link to the Arthritis Foundation website.  The website indicates that gout can be triggered by joint injury.  Therefore, the Board finds that a remand is necessary to obtain a VA addendum medical opinion that considers the pertinent argument and medical literature presented by the Veteran's representative.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected right knee disabilities, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the right knee since 2005, based on the findings that are otherwise available.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected right knee disabilities are worse than shown on some prior examinations.  The examiner should provide, to the extent possible, a retrospective medical opinion with respect to the severity of the Veteran's service-connected right knee disabilities since the Veteran underwent a VA knee examination in January 2005, based on the findings that are otherwise available.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the functional impairment of the right knee since 2005, based on the findings that are otherwise available.

Lastly, the VA examiner should provide an opinion as to whether it is at least as likely as not the Veteran's right knee disabilities cause muscular atrophy.  The VA examiner should also provide an evaluation regarding the severity of the Veteran's muscular atrophy.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Refer the case to the Director of Compensation Service for a determination as to whether the Veteran's internal derangement of the right knee with traumatic arthritis warrants an evaluation higher than 20 percent for internal derangement of the right knee with traumatic arthritis prior to June 23, 2004, from August 1, 2004, to July 25, 2010, and since September 1, 2010, and higher than 10 percent for right knee instability, on an extraschedular basis.

3.  Request that the VA examiner who conducted the May 2016 VA examination prepare an addendum medical opinion regarding the nature and etiology of the Veteran's gout arthritis of the fingers and hands.  The VA examiner should note a review of the records in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion: 

Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's gouty arthritis of the fingers and hands had its onset in service or is otherwise related to service? 

If the VA examiner finds that it is less likely than not that the Veteran's gouty arthritis of the fingers and hands had their onset in service, then he or she should provide an opinion as whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's gouty arthritis of the fingers and hands was caused or aggravated beyond its natural progression by the service-connected finger disabilities.

In rendering this opinion, the VA examiner should specifically address arguments advanced by the Veteran's representative in the January 2017 Brief, including the Veteran's complaint of joint pain and edema in April 1995 and information found on the Arthritis Foundation website.  The website indicates that gout can be triggered by joint injury.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


